Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-42 filed 05/17/2021 are pending in the application.

Priority
This application is a continuation of  16/881,111 filed 05/22/2020, now U.S. 11014992, which is a continuation of 16/045,855 filed 07/26/2018, now U. S. 10,703,823, which is a continuation of 15/083,025 filed 03/28/2016, now U.S. 10,066,026, which is a continuation of 14/480,204 filed 09/08/2014, now U.S. 9,296,708, which is a divisional of 13/173,480 filed 06/30/2011, now US 8,852,630, which is a CIP of 12/991,926 filed 04/12/2011, now U.S. 8,859,509, which is a 371 of PCT/US2009/002957 filed 05/13/2009 which claims the benefit of 61/127,539 filed 05/13/2008 and said 13/173,480 filed 06/30/2011 claims the benefit of 61/360,732 filed 07/01/2010. The parent application 61/127,539 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 43-68 of this application. The priority date accorded is 07/01/2010. 

Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, the term D-Psicone is misspelled. It should be D-Psicose if this is the sugar intended. Appropriate corrections are required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

         Claims 35-42 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for treating prostate cancer and inhibiting its metastasis via administration of compounds wherein in the general formula recited in independent claim 1, wherein A is dinitrophenyl amino group, B is the structural formulas recited in dependent claim 2 and the linker L and CON are polyethyleneoxy and triazolyl groups, does not reasonably provide enablement for the claimed methods using the compound of general formulas recited in claim 1 wherein A is an antibody binding moiety and L and CON are any of the other structural moieties recited and does not reasonably provide enablement for a method of treating cancer as broadly recited in claims 39 and 40 and method of treating prostate cancer in a patient wherein the said patient also has another form of cancer as in claims 41 and 42.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
1. The nature of the invention: The instant invention pertains to compounds of general formulas recited in claim 1 and method of treating prostate cancer, inhibition of metastasis of prostate cancer and other cancers in a patient and treatment of prostate cancer in a patient also having other forms of cancer using a composition comprising the above compounds and in combination with other anticancer agents.
2. The state of the prior art:  The skilled artisan would view cancer as a malady not treatable with one medicament or therapeutic regimen.  Treatment efforts and efforts to cure all cancers have produced only isolated identifiable positive results.  See In re Application of Hozumi et al., 226 USPQ 353.  Moreover, it is well known that so far, no single chemotherapeutic agent has been found to be useful in the treatment of all cancers, or even useful in the treatment of all types of breast cancers; and colon cancers; and prostate cancers; and leukemias. For example, all cancers/tumors do not share a common cause and differ in their methods of treatment, i.e., breast cancers are routinely with estrogens, antiestrogens, and/or androgens, unlike leukemia which is routinely treated with I-asparaginase, daunorubicin, and purine analogs. The same is true of antitumor-immunity and reduction of metastatic ability of tumor. Response in patients with metastatic adenocarcinoma has been short lived (The Merck Manual, 1992, page 1274, lines 3-9). There are other specific tests for certain other cancers (The Merck Manual 1992, pages 1270-73). Therefore, the treatment of prostate cancer/metastasis as instantly claimed is highly unpredictable using a compound having the instant general formulas wherein A is any antibody binding moiety and L and CON are any of the other structural moieties recited.
3. The breadth of the claims and the predictability of the art:  The instant claims are drawn to treating a patient having prostate cancer/metastatic prostate cancer and all other cancers using the compounds that fall under general formulas recited in claim 1. The definitions provided in claim 1 are broad and are seen to encompass several substitutions. The term cancer in claim 39 is broad and is seen to include all known forms of cancer at the time of filing. The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Moreover, it is known that repeated therapeutic failures, after promising in-vitro test results, suggest to the skilled artisan that claims based on in-vitro data, directed to treating prostate cancer generally, are highly unpredictable, as taught in Trisha Gura’s article in Science, November, 1997, pages 1041-42): 
“[T]he institute started by pulling together mouse models of three tumors: a leukemia, which affects blood cells; a sarcoma, which arise in bone, muscle, or connective tissue; and carcinoma, the most common cells and includes such major killers as breast, colon, and lung cancers. Initially, many of the agents tested in these models appeared to do well. However, most worked against blood cancers such as leukemia and lymphoma as opposed to the more common solid tumors. And when tested in human cancer patients most of these compounds failed to live up to their early promise.” (emphasis added, see for example, the middle column of the article).
Based on the known teachings of the cancer treatment such as in Trisha Gura’s reference and the Merck Manual, one of ordinary skill in the art would recognize that it is highly unpredictable in regard to the treatment in the instant case, by administering any compound having the instant general formula wherein A is any antibody binding moiety and L and CON are any of the other structural moieties recited. One of ordinary skill in the art will also not have a reasonable expectation of success since the artisan knows well that structural changes can drastically affect the anticancer activity of a compound. When the treatment of individual cancers is difficult, the treatment of prostate cancer in a patient also having another form of cancer is even more difficult since complications from both cancers can compound the problem. 
4. The presence or absence of working examples: The specification discloses the PSMA biding assay of compounds wherein the A and B moieties are DNP and ureidoalkyldioic acid and L and CON are triazolyl and polyethoxy groups. The evidence in this example is not commensurate in scope with the claimed invention and does not demonstrate the claimed methods of using all of the instant compounds as broadly encompassed by the instant general formulas in claim 1. Therefore, the skilled artisan has to carry out undue experimentation to practice the instant invention.
Thus, the specification fails to provide sufficient support for the use of the instant compounds in the claimed methods of prostate cancer treatment. As a result, this necessitates one of ordinary skill in the art to perform undue experimentation to practice the claimed invention. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compounds having different structural features encompassed by the instant claims in various cancers, with no assurance of success.
 The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 1, from the definition provided for moieties A, B, L and CON, it is not clear what all are encompassed by the said notations. Perusal of the specification did not clarify either. The limitations of claims 2 and 3 should be recited in claim 1 for clarification of what is intended. 
In Claim 2, in the definition for Z and Z', it is not clear what the recitation 'CON if present' means. The structural formulas in claim 1 require the presence of CON. It is also not clear what ABT and CBT stand for. Claim 2 defines the notations k and m. The ranges cited include broad and narrow recitations. For R3 the limitation proline is recited within parentheses. It is not clear if the recitation within parentheses is part of the claim or not. If it is part of the claim the parentheses should be removed. The recitation regarding R3 is unclear.
Claim 11 recites several specific sugars and further recites that they may be optionally N-acetylated. Some of the sugars recited do not have an amino group that can be acetylated. 
	In Claim 26 it is not clear what applicant intends by the recitations eoetin alpha, iplant, flgrastim, LOdd, nfetumomab, etc. Applicant is requested to check all the recitations and provide correct spellings or expansions for notations and also check the placing of semicolon.
	In claim 30 it is not clear what applicant intends by enlarged prostate agent.
Claims 3-10, 12-25, 27-29 and 31-42, which depend from a base claim that is unclear/indefinite, are also rendered unclear/indefinite and are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 In Claim 12, R3 is defined as a side chain derived from an amino acid. However, parent claim 2 defines it as proline in which case claim 12 is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,852,630 (‘630) and as being unpatentable over claims 1-39 of U.S. Patent No. 8,859,509 (‘509), as being unpatentable over claims 1-31 of U.S. Patent No. 9,296,708 (‘708), as being unpatentable over claims 1-26 of U.S. Patent No. 10,703,823 (‘823), as being unpatentable over claims 1-25 of U.S. Patent No. 10,066,026 (‘026), and as being unpatentable of claims 1-40 of U.S. Patent No. 11,014,992 (‘992).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to compounds of the general formula shown in claim 1 with structural definitions for A, B, L and [CON], their pharmaceutical compositions and method of treating prostate cancer in a patient using the said compounds.
The claims of the ‘630, ‘509, ‘708, ‘823, ‘026 and ‘992 patents are also drawn to the same type of compounds and their use in treatment of prostate cancer and inhibition of metastasis of prostate cancer.
The claims of the ‘630, ‘509, ‘708, ‘823, ‘026 and ‘992 patents differ from the instant claims in that the instant claims employ an antibody binding moiety A, which is broader and includes substitutions other than the specific ones recited in the patents. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the compounds of the patents can be modified to include the other haptens for A as suggested by the prior art that bind to a pre-existing antibody in a patient, in order to arrive at the instant invention. 
  In the instant case, the patents teach compounds and their method of use applicant claims.  Although the claims of the patents employ certain specific substitutions for A, one of ordinary skill in the art would readily recognize that based on the substitutions for A taught by the patents, further substitutions that bind to an antibody in the patient could be employed in the general formulas in order to arrive at the instant invention, with a reasonable expectation of success.  The use of known members of classes of substitutions (moiety A in the instant case) in conjugates to make a similar type of modifications taught in the prior art is not seen to render the instantly claimed conjugates and their method of use unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that a different hapten that binds to the same antibody on the starting compound could drastically alter the nature of the product or the method of using it.
One of ordinary skill in the art would have reasonably expected that the instant compounds, with a different antibody binding moiety A, would have the same or substantially similar beneficial therapeutic effects, since the prior art compounds are used as active agents in methods for treating prostate cancer and inhibition of its metastasis, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, and if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904, as noted in MPEP 2144.


Conclusion
Pending claims 1-42 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623